EXHIBIT 10.15

PCTEL, INC.

LONG-TERM INCENTIVE AWARD AGREEMENT

(RSUs)

This Long-Term Incentive Award Agreement (the “Agreement”), dated as of February
5, 2020 between PCTEL, Inc. (hereinafter referred to as the “Company”) and
_____________ (hereinafter referred to as “Participant”), is intended to
memorialize the authorization by the Company’s Board of Directors on February 5,
2020 (the “Date of Grant”) of an equity award to Participant under the Company’s
2020 long-term incentive plan (“LTIP”).  Capitalized terms used herein and not
defined shall have the meanings ascribed thereto in the PCTEL, Inc. 2019 Stock
Incentive Plan, as amended from time to time (the “Stock Plan”).

1.Award Grant.  The award under the LTIP (“LTIP Award”) is comprised of two
components: 33% of the LTIP Award is a time-based service award and 67% of the
LTIP Award is a performance incentive award.  Subject to the terms and
conditions set forth herein (including Section 2) and in the Stock Plan, the
Company has (i) awarded to Participant under the LTIP, as of the Date of Grant,
________ Restricted Stock Units (“RSUs”) as a time-based award (“Time-Based
RSUs”); and (ii) committed to issue a specified number of RSUs to Participant
provided the Company achieves the financial performance levels described in
Sections 1(d) through (h) (“Performance RSUs”).  Each RSU represents the right
to receive one Share, subject to the terms and conditions set forth in this
Agreement and the Stock Plan.  The RSUs shall be credited to a separate account
maintained for Participant on the books and records of the Company (the
“Account”).  All amounts credited to the Account shall continue for all purposes
to be part of the general assets of the Company. Participant’s target number of
Performance RSUs is ___________, but the actual number of Performance RSUs
earned, and Shares to be issued thereunder may be higher or lower depending on
Company performance.  The RSUs issued or issuable under this LTIP Award are
collectively hereinafter referred to as “LTIP RSUs.”

 

a.Vesting of LTIP RSUs.  Unless vested earlier under Section 2, (i) Time-Based
RSUs shall vest in three substantially equal annual increments on the first,
second and third anniversaries of the Date of Grant, and (ii) any Performance
RSUs earned shall vest on the Determination Date (as defined in Section 1(e)).  

 

b.Rights as Stockholder.  Neither Participant nor any person claiming under or
through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of the Shares underlying the LTIP RSUs
unless and until the LTIP RSUs vest and Shares have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. Upon settlement of the LTIP RSUs, the Participant shall be the
record owner of the Shares issued in settlement of the LTIP RSUs and shall be
entitled to all rights of a stockholder of the Company with respect to voting
such Shares and receipt of dividends and distributions on such Shares.

 

c.Dividends on LTIP RSUs.  Neither the Participant nor any person claiming under
or through the Participant will be entitled to any dividends or Dividend
Equivalents with respect to the LTIP RSUs to reflect any dividends payable on
the Shares underlying the LTIP RSUs.

 

d.Performance RSUs.  The number of Performance RSUs that Participant is entitled
to receive depends upon the Company’s revenue growth over a period of three
fiscal years commencing with fiscal year 2020 (the “Performance Period”).  If
the Company’s revenue in the last year of the Performance Period (i.e., 2022)
reflects compound annual growth in revenue of 8% over the Performance Period
(i.e., as compared to revenue in 2019) (“Target Growth”), Participant will
receive the target number of Performance RSUs indicated above (“Target
Performance Award”).  If the Company achieves less than Target Growth over the
Performance Period, Participant will receive fewer Performance RSUs than the
Target Performance Award, determined on a straight-line basis as indicated on
the chart below.  If the Company achieves greater than the Target Growth over
the

 

--------------------------------------------------------------------------------

 

Performance Period, Participant will receive more Performance RSUs than the
Target Performance Award, determined on an accelerated basis in accordance with
the chart below.  The maximum number of Performance RSUs that may be issued to
Participant under the LTIP for the Performance Period is 175% of the Target
Performance Award even if revenue growth over the Performance Period exceeds
12%.  Award percentages at growth rates between those in the table will be
mathematically interpolated.

 

Revenue Growth for Performance Period

% of Target Performance Award

0.00% or less

0.00%

1.00%

12.50%

2.00%

25.00%

3.00%

37.50%

4.00%

50.00%

5.00%

62.50%

6.00%

75.00%

7.00%

87.50%

8.00%

100.00%

9.00%

118.75%

10.00%

137.50%

11.00%

156.25%

12.00% or more

175.00%

 

 

e.Determination of Revenue.  Revenue shall be determined by the Company in
accordance with Generally Accepted Accounting Principles of the United States of
America (“GAAP”). As soon as reasonably practicable after the date of acceptance
by the Audit Committee of the Board of Directors of the annual financial
statements for the third fiscal year of the Performance Period (i.e., 2022),
revenue growth over the Performance Period shall be determined by the Company
(the “Determination Date”).

 

f.Adjusted EBITDA Penalty.  The number of Performance RSU’s earned in accordance
with Section 1(d) will be reduced by 20% if the Company’s Adjusted EBITDA as a
percentage of the Company’s revenue (“Adjusted EBITDA Percentage”) for the three
years in the Performance Period is less than 8%, (the “Adjusted EBITDA
Penalty”).  The term “Adjusted EBITDA” means GAAP operating profit excluding
stock compensation expenses, amortization of intangible assets, depreciation,
restructuring charges, impairment charges, gain/loss on sale of product lines,
and expenses included in GAAP operating profit to the extent their recovery is
recorded below operating profit.  On the Determination Date, the Company will
determine whether the Adjusted EBITDA Penalty applies.

 

g.Notification of Performance Achieved.  Following the Determination Date, the
Company will provide Participant with written notice of the number of
Performance RSUs awarded under this Agreement for the Performance Period and the
calculation of the Adjusted EBITDA Penalty, if applicable.

 

h.Revenue Contribution of Acquired Entities.  The treatment of revenue generated
by entities acquired during the Performance Period will be determined by the
Administrator (as defined in Section 2(c)) in its sole discretion.

 

2.Obligation to Issue/Pay.  With respect to each portion of the RSUs that vest
on a vesting date, the Company will (a) issue and deliver to the Participant, in
settlement of the vested RSUs, the number of Shares

-2-

--------------------------------------------------------------------------------

 

equal to the number of RSUs that vest on such vesting date; and (b) enter in the
Company’s records the Participant’s name as the stockholder of record with
respect to the Shares delivered to the Participant.  Each portion of the Shares
issued in settlement of the vested RSUs that vest on a vesting date shall be
delivered as soon as possible after such vesting date.  Participant must remain
in service as an Eligible Person (i) through the vesting date of each annual
increment of Time-Based RSUs in order to be eligible to receive the applicable
annual increment, and (ii) through the Determination Date in order to be
eligible to receive Performance RSUs earned.  Except as provided under Sections
2(a) through (c) below, Participant will have no right to receive payment of a
any portion of earned LTIP RSUs or the underlying Shares if Participant does not
remain an Eligible Person through the dates specified in the preceding sentence.
Prior to their actual issuance, RSUs will represent an unsecured obligation of
the Company.

a.Termination of Employment, Death or Disability.  Notwithstanding the foregoing
provisions of this Section 2, if Participant is subject to a written employment
agreement or severance benefits agreement (“Employment Agreement”) with the
Company or a Subsidiary, then in the event the Company (or the Subsidiary
employing Participant) terminates Participant’s employment without “Cause” or
Participant resigns as a “Voluntary Termination for Good Reason,” or Participant
ceases to be an Eligible Person as the result of Participant’s death or
“Disability” occurring before any vesting date or Determination Date, RSUs shall
vest in accordance with the terms of Participant’s applicable Employment
Agreement.  The terms “Cause”, “Voluntary Termination for Good Reason” and
“Disability” used in this Section 2(a) shall have the meanings given them in
such Employment Agreement, as may be modified from time to time.

b.Change in Control.  Notwithstanding the foregoing provisions of this Section
2, if Participant is subject to a Management Retention Agreement with the
Company (the “Management Retention Agreement”), then in the event of a Change in
Control that occurs during the Performance Period (or prior to the Determination
Date for Performance RSUs not yet vested and earned) while Participant is an
Eligible Person, the RSUs will vest and be earned in accordance with the terms
of Participant’s Management Retention Agreement.  If Participant is not subject
to a Management Retention Agreement, then in the event of a Change in Control
that occurs during the Performance Period, Participant’s target number of
Performance RSUS shall convert into Time-Based RSUs (“Converted RSUs”).  Each
Converted RSU shall vest as to one thirty-sixth (1/36th) of the Converted RSUs
as of the first day of each calendar month beginning on and after the Date of
Grant, provided that Participant remains in service as an Eligible Person
through each such date.  Participant shall be given vesting credit from the Date
of Grant as if each Converted RSU had been subject to a time-based vesting
schedule from the Date of Grant.

c.Administrator Discretion.  The Compensation Committee of the Company’s Board
(the “Administrator”), in its discretion, may accelerate the vesting of the
balance, or some lesser portion of the balance, of the Time-Based RSUs at any
time, subject to the terms of the Stock Plan.  If so accelerated, such
Time-Based RSUs will be considered as having vested as of the date specified by
the Administrator.  

d.Forfeiture.  Subject to the foregoing acceleration provisions, in the event
Participant ceases to be an Eligible Person for any reason before the applicable
vesting date for each increment of Time-Based RSUs or the Determination Date for
Performance RSUs, the corresponding RSUs will immediately terminate and be
forfeited.

 

3.Non-Transferability of LTIP Award.  The LTIP Award (other than fully vested
and unrestricted LTIP Shares issued pursuant to the RSUs) may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution,
except the Committee may permit the transfer of this LTIP Award to a family
member if such transfer is for no value and in accordance with the rules of Form
S-8.

-3-

--------------------------------------------------------------------------------

 

 

4.Effect on Employment.  Participant acknowledges and agrees that this
Agreement, the transactions contemplated hereunder, and the earning and vesting
provisions set forth herein do not constitute an express or implied promise of
Participant’s continuing employment for any period, or at all, and will not
interfere with Participant’s right or the right of the Company (or the Affiliate
employing Participant) to terminate Participant’s employment at any time, with
or without cause.

 

5.Tax Withholding.  Notwithstanding any contrary provision of this Agreement, no
Shares will be issued to Participant pursuant to LTIP RSUs unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares
so issuable.  All income, employment and other taxes related to the Shares
delivered in payment thereof are the sole responsibility of
Participant.  Participant hereby authorizes the Company, or its agents, to
satisfy its obligations with regard to all taxes by withholding otherwise
deliverable Shares having a Fair Market Value equal to the amount required to be
withheld.  

 

6.Additional Conditions to Issuance of Stock.  If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of LTIP RSUs or the underlying Shares
to Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery or payment of any of
the Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of the Shares will no longer cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.

 

7.Restrictions on Sale of Securities.  The Shares underlying LTIP RSUs awarded
under this Agreement will be registered under the federal securities laws and
will be freely tradable upon vesting and delivery.  However, Participant’s
subsequent sale of the Shares will be subject to any market blackout-period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.

 

8.Successors.  Subject to the limitation on the transferability of this award as
contained herein, this Agreement will be binding upon and inure to the benefit
of the heirs, legatees, legal representatives, successors and assigns of the
parties hereto.

 

9.Address for Notices.  Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of its General Counsel
at PCTEL, Inc., 471 Brighton Drive, Bloomingdale, Illinois 60108, or at such
other address as the Company may hereafter designate in writing.

 

10.Stock Plan Governs.  This Agreement is subject to all terms and provisions of
the Stock Plan.  In the event of a conflict between one or more provisions of
this Agreement and one or more provisions of the Stock Plan, the provisions of
the Stock Plan will govern, unless otherwise provided in Participant’s
Employment Agreement or Management Retention Agreement, if any.

 

11.Administrator Authority.  The Administrator will have the power to interpret
the Stock Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Stock Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination

-4-

--------------------------------------------------------------------------------

 

of whether or not any LTIP RSUs have been earned and vested).  All actions taken
and all interpretations and determinations made by the Administrator in good
faith will be final and binding upon Participant, the Company and all other
interested persons.  No member of the Administrator will be personally liable
for any action, determination or interpretation made in good faith with respect
to the Stock Plan or this Agreement.

 

12.Electronic Delivery.  The Company may deliver any documents related to LTIP
RSUs and the underlying Shares, and such Shares, by electronic
means.  Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Stock Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

13.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

14.Agreement Severable.  In the event that any provision in this Agreement is
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

 

15.Entire Agreement.  This Agreement constitutes the entire understanding of the
parties on the subject matter hereof.  Participant expressly warrants that he or
she is not executing this Agreement in reliance on any promises,
representations, or inducements other than those contained herein.

 

16.Modifications to the Agreement.  Generally, modifications to this Agreement
can be made only in an express written amendment executed by Participant and a
duly authorized officer of the Company.  Notwithstanding anything to the
contrary in this Agreement, the Company may amend this Agreement without
Participant’s consent to the extent permitted under the Stock Plan (including,
without limiting the foregoing, to comply with law changes or to adhere to any
clawback policy).  

 

17.Amendment, Suspension or Termination of the Stock Plan.  By accepting this
award of LTIP RSUs, Participant expressly warrants that he or she has received a
right to acquire stock under the Stock Plan, and has received, read and
understood a description of the Stock Plan.  Participant understands that the
Stock Plan is discretionary in nature and may be modified, suspended or
terminated by the Company at any time.

 

18.Governing Law.  This Agreement shall be governed by the laws of the State of
Delaware, without giving effect to the conflict of law principles thereof.  For
purposes of litigating any dispute that arises under this award of LTIP RSUs or
this Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Illinois, and agree that such litigation shall be conducted in the
courts of Cook County, Illinois, or the federal courts for the United States
located in or around Cook County, Illinois, and no other courts, where this
award of LTIP RSUs is made and/or to be performed.

 

*  *  *  *  *  *  *  




-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have signed this Agreement effective as of the
date and year indicated above.

 

 

PCTEL, INC.

By:

Printed Name:

Title:

PARTICIPANT:

Signature:

Printed Name:

-6-